                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


WARREN A. SPAULDING                         )
               Plaintiff,                   )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 5:18-CV-449-FL
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )
                    Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on April 19, 2019, that Defendant’s Consent Motion for Remand to the Commissioner is granted,
and the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and
remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on April 19, 2019, and Copies To:
Derrick Kyle Arrowood (via CM/ECF Notice of Electronic Filing)
Cathleen C. McNulty (via CM/ECF Notice of Electronic Filing)



April 19, 2019                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
